--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4


THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT”)
 
 


  US $208,000.00




   HYDROCARB ENERGY CORPORATION
8% SHORT TERM CASH REDEEMABLE NOTE
DUE NOVEMBER 9, 2017




FOR VALUE RECEIVED, Hydrocarb Energy Corporation (the “Company”) promises to pay
to the order of UNION CAPITAL, LLC and its authorized successors and Permitted
Assigns, defined below ("Holder"), the aggregate principal face amount of Two
Hundred Eight Thousand Dollars exactly (U.S. $208,000.00) on November 9, 2017
("Maturity Date") and to pay interest on the principal amount outstanding
hereunder at the rate of 8% per annum commencing on November 9, 2015. The
interest will be paid to the Holder in whose name this Note is registered on the
records of the Company regarding registration and transfers of this Note.  The
principal of, and interest on, this Note are payable at 525 Norton Parkway, New
Haven, CT  06511, initially, and if changed, last appearing on the records of
the Company as designated in writing by the Holder hereof from time to
time.  The Company will pay each interest payment and the outstanding principal
due upon this Note before or on the Maturity Date, less any amounts required by
law to be deducted or withheld, to the Holder of this Note by check or wire
transfer addressed to such Holder at the last address appearing on the records
of the Company.  The forwarding of such check or wire transfer shall constitute
a payment of outstanding principal hereunder and shall satisfy and discharge the
liability for principal on this Note to the extent of the sum represented by
such check or wire transfer.  Interest shall be payable in Common Stock (as
defined below) pursuant to paragraph 4(b) herein.  “Permitted Assigns” means any
Holder assignment, transfer or sale of all or a portion of this Note accompanied
by an Opinion of Counsel as provided for in Section 2(f) of the Securities
Purchase Agreement.
 
 

 
 
 

--------------------------------------------------------------------------------

 
This Note is subject to the following additional provisions:


1.           This Note is exchangeable for an equal aggregate principal amount
of Notes of different authorized denominations, as requested by the Holder
surrendering the same.  No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.  To the extent that Holder subsequently
transfers, assigns, sells or exchanges any of the multiple lesser denomination
notes, Holder acknowledges that it will provide the Company with Opinions of
Counsel as provided for in Section 2(f) of the Securities Purchase Agreement.


2.           The Company shall be entitled to withhold from all payments any
amounts required to be withheld under applicable laws.


3.           This Note may be transferred or exchanged only in compliance with
the Securities Act of 1933, as amended ("Act"), applicable state securities laws
and Sections 2(f) and 5(f) of the Securities Purchase Agreement.  Any attempted
transfer to a non-qualifying party shall be treated by the Company as
void.  Prior to due presentment for transfer of this Note, the Company and any
agent of the Company may treat the person in whose name this Note is duly
registered on the Company's records as the owner hereof for all other purposes,
whether or not this Note be overdue, and neither the Company nor any such agent
shall be affected or bound by notice to the contrary.  Any Holder of this Note
electing to exercise the right of conversion set forth in Section 4(a) hereof,
in addition to the requirements set forth in Section 4(a), and any prequalified
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted ("Notice of Conversion")
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date.  All
notices of conversion will be accompanied by an Opinion of Counsel.


4.           (a)           Upon the occurrence of a Pre-Payment Default, the
Holder of this Note is entitled, at its option, to convert all or any amount of
the principal face amount of this Note then outstanding into shares of the
Company's common stock (the "Common Stock") at a price ("Conversion Price") for
each share of Common Stock equal to 60% of the lowest trading price of the
Common Stock as reported on the National Quotations Bureau OTCQB exchange which
the Company’s shares are traded or any exchange upon which the Common Stock may
be traded in the future ("Exchange"), for the fifteen prior trading days
including the day upon which a Notice of Conversion is received by the Company
(provided such Notice of Conversion is delivered together with an Opinion of
Counsel, by fax or other electronic method of communication to the Company after
4 P.M. Eastern Standard or Daylight Savings Time if the Holder wishes to include
the same day closing price). If the shares have not been delivered within 5
business days, the Notice of Conversion may be rescinded. Such conversion shall
be effectuated by the Company delivering the shares of Common Stock to the
Holder within 5 business days of receipt by the Company of the Notice of
Conversion.  Accrued, but unpaid interest shall be subject to conversion.  No
fractional shares or scrip representing fractions of shares will be issued on
conversion, but the number of shares issuable shall be rounded to the nearest
whole share. To the extent the Conversion Price of the Company’s Common Stock
closes below the par value per share, the Company will take all steps necessary
to solicit the consent of the stockholders to reduce the par value to the lowest
value possible under law.  The Company agrees to honor all conversions submitted
pending this increase.  In the event the Company experiences a DTC “Chill” on
its shares, the conversion price shall be decreased to 50% instead of 60% while
that “Chill” is in effect. In no event shall the Holder be allowed to effect a
conversion if such conversion, along with all other shares of Company Common
Stock beneficially owned by the Holder and its affiliates would exceed 9.9% of
the outstanding shares of the Common Stock of the Company.  Notwithstanding the
foregoing, there shall be an initial soft floor of $0.30 per share.  In the
event the Common Stock of the Company has a closing price of less than $0.30 per
share or less, then the Holder may not submit a Notice of Conversion for the 10
trading days immediately preceding first time the price closes below $0.30 per
share.  However, in the event the price of the Common Stock closes above $0.30
per share in that 10 day period, the Holder may submit a Notice of Conversion
without waiting the balance of the 10 days.  Additionally, following the 10 day
period, the Holder shall have a 3 day grace period to submit a Notice of
Conversion even if the Common Stock had a closing price below the next lower
soft floor level.  This process shall be repeated with soft floors of $0.15 per
share and $0.075 per share.
 
 

 
 
2

--------------------------------------------------------------------------------

 
(b)           Interest on any unpaid principal balance of this Note shall be
paid at the rate of 8% per annum.  Interest shall be paid by the Company in
Common Stock ("Interest Shares").  Holder may, at any time after the occurrence
of a Pre-Payment Default, send in a Notice of Conversion to the Company for
Interest Shares based on the formula provided in Section 4(a) above.  The dollar
amount converted into Interest Shares shall be all or a portion of the accrued
interest calculated on the unpaid principal balance of this Note to the date of
such notice.


(c)           The Company shall pay this Note in full, together will any and all
accrued and unpaid interest, subject to the terms of this Section 4(c), on the
date which occurs 180 days after the issuance date hereof (the “Prepayment
Date”).  In the event the Note is not prepaid in full on or before the
Prepayment Date, as such may be extended by any side letters or other agreements
relating thereto, it shall be deemed a Pre-Payment Default hereunder. This Note
may be prepaid with the following penalties: (i) if the note is prepaid within
60 days of the issuance date, then at 115% of the face amount plus any accrued
interest; (ii) if the note is prepaid after 60 days after the issuance date but
less than 121 days after the issuance date, then at 135% of the face amount plus
any accrued interest and (iii) if the note is prepaid after 120 days after the
issuance date but on or before the Prepayment Date, then at 145% of the face
amount plus any accrued interest. This Note may not be prepaid after the
Prepayment Date.


(d)           Upon (i) a transfer of all or substantially all of the assets of
the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization (excluding an
increase in authorized capital) or other change or exchange of outstanding
shares of the Common Stock, other than a forward or reverse stock split or stock
dividend, or (iii) any consolidation or merger of the Company with or into
another person or entity in which the Company is not the surviving entity (other
than a merger which is effected solely to change the jurisdiction of
incorporation of the Company and results in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of Common
Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale Event"),
then, in each case, the Company shall, upon request of the Holder, redeem this
Note in cash for 150% of the principal amount, plus accrued but unpaid interest
through the date of redemption, or at the election of the Holder, such Holder
may convert the unpaid principal amount of this Note (together with the amount
of accrued but unpaid interest) into shares of Common Stock immediately prior to
such Sale Event at the Conversion Price.


 
3

--------------------------------------------------------------------------------

 
(e)           In case of any Sale Event (not to include a sale of all or
substantially all of the Company’s assets) in connection with which this Note is
not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.


5.           No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.


6.           The Company hereby expressly waives demand and presentment for
payment, notice of non-payment, protest, notice of protest, notice of dishonor,
notice of acceleration or intent to accelerate, and diligence in taking any
action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereto.


7.           The Company agrees to pay all costs and expenses, including
reasonable attorneys' fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.


8.           If one or more of the following described "Events of Default" shall
occur:


(a)           The Company shall default in the payment of principal or interest
on this Note or any other note issued to the Holder by the Company; or


(b)           Any of the representations or warranties made by the Company
herein or in any certificate or financial or other written statements heretofore
or hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Securities Purchase Agreement under
which this Note was issued shall be false or misleading in any material respect;
or


(c)           The Company shall fail to perform or observe, in any respect, any
material covenant, term, provision, condition, agreement or obligation of the
Company under this Note or any other Note issued to the Holder; or


(d)           The Company shall (1) admit in writing its inability to pay its
debts generally as they mature; (2) make an assignment for the benefit of
creditors or commence proceedings for its dissolution; (3) apply for or consent
to the appointment of a trustee, liquidator or receiver for its or for a
substantial part of its property or business; (4) file a petition
for  bankruptcy relief, consent to the filing of such petition or have filed
against it an involuntary petition for bankruptcy relief, all under federal or
state laws as applicable; or


 
4

--------------------------------------------------------------------------------

 
(e)           A trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged within sixty (60) days after such
appointment; or


(f)           Any governmental agency or any court of competent jurisdiction at
the instance of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company; or


(g)           One or more money judgments, writs or warrants of attachment, or
similar process, in excess of two hundred and fifty thousand dollars ($250,000)
in the aggregate, shall be entered or filed against the Company or any of its
properties or other assets and shall remain unpaid, unvacated, unbonded or
unstayed for a period of fifteen (15) days or in any event later than five (5)
days prior to the date of any proposed sale thereunder; or


(h)           The Company shall have its Common Stock delisted from an exchange
(including the OTC Markets exchange) or, if the Common Stock trades on an
exchange, then trading in the Common Stock shall be suspended for more than 10
consecutive days or ceases to file its periodic reports with the SEC; or


(i)           If a majority of the members of the Board of Directors of the
Company on the date hereof are no longer serving as members of the Board;


(j)           The Company shall not deliver to the Holder the Common Stock
pursuant to paragraph 4 herein without restrictive legend within 3 business days
of its receipt of a Notice of Conversion which includes an Opinion of Counsel
expressing an opinion which reasonably supports the removal of a restrictive
legend;


(k)           The Company shall not replenish the reserve set forth in Section
12, within 3 business days of the request of the Holder;


(l)            The Company shall be delinquent in its periodic report filings
with the Securities and Exchange Commission; or


(m)          The Company shall cause to lose the “bid” price for its stock in a
market (including the OTCQB marketplace or other exchange).


Then, or at any time thereafter, unless cured within 5 days, and in each and
every such case, unless such Event of Default shall have been waived in writing
by the Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder's sole discretion, the
Holder may provide the Company written notice that it considers this Note
immediately due and payable, without presentment, demand, protest or (further)
notice of any kind (other than notice of acceleration), all of which are hereby
expressly waived, anything herein or in any note or other instruments contained
to the contrary notwithstanding, and the Holder may immediately, and without
expiration of any period of grace, enforce any and all of the Holder's rights
and remedies provided herein or any other rights or remedies afforded by
law.  Upon an Event of Default, interest shall accrue at a default interest rate
of 24% per annum or, if such rate is usurious or not permitted by current law,
then at the highest rate of interest permitted by law.  In the event of a breach
of Section 8(k) the penalty shall be $250 per day the shares are not issued
beginning on the 4th day after the conversion notice was delivered to the
Company.  This penalty shall increase to $500 per day beginning on the 10th
day.  The penalty for a breach of Section 8(m) shall be an increase of the
outstanding principal amounts by 20%.  In case of a breach of Section 8(h), the
outstanding principal due under this Note shall increase by 50%. If this Note is
not paid at maturity, the outstanding principal due under this Note shall
increase by 10%. Further, if a breach of Section 8(l) occurs or is continuing
after the 6 month anniversary of the Note, then the Holder shall be entitled to
use the lowest closing bid price during the delinquency period as a base price
for the conversion. For example, if the lowest closing bid price during the
delinquency period is $0.01 per share and the conversion discount is 50% the
Holder may elect to convert future conversions at $0.005 per share. If this Note
is not paid at maturity, the outstanding principal due under this Note shall
increase by 10%.


 
5

--------------------------------------------------------------------------------

 


If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.
 
 
Make-Whole for Failure to Deliver Loss.  At the Holder’s election, if the
Company fails for any reason to deliver to the Holder the conversion shares by
the by the 5th business day following the delivery of a Notice of Conversion and
Opinion of Counsel to the Company and if the Holder incurs a Failure to Deliver
Loss, then at any time the Holder may provide the Company written notice
indicating the amounts payable to the Holder in respect of the Failure to
Deliver Loss and the Company must make the Holder whole as follows:


Failure to Deliver Loss = [(High trade price at any time on or after the day of
exercise) x (Number of conversion shares)]


The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Company.
 
9.           In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.


 
6

--------------------------------------------------------------------------------

 
10.           Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.


11.           The Company represents that it is not a “shell” issuer and that if
it previously has been a “shell” issuer that at least 12 months have passed
since the Company has reported Form 10 type information indicating it is no
longer a “shell” issuer.
 
12.          The Company shall issue irrevocable transfer agent instructions
reserving 1,110,000 shares of its Common Stock for conversions under this Note
(the “Share Reserve”).  Upon full conversion of this Note, any shares remaining
in the Share Reserve shall be cancelled. The Company shall pay all transfer
agent costs associated with issuing and delivering the share certificates to
Holder. If such amounts are to be paid by the Holder, it may deduct such amounts
from the Conversion Price. The company should at all times reserve a minimum of
four times the amount of shares required if the note would be fully converted. 
The Holder may reasonably request increases from time to time to reserve such
amounts.  The Company will instruct its transfer agent to provide the
outstanding share information to the Holder in connection with its conversions.


13.           The Company will give the Holder direct notice of any corporate
actions, including but not limited to name changes, stock splits,
recapitalizations, etc.  This notice shall be given to the Holder as soon as
possible under law.


14.           This Note shall be governed by and construed in accordance with
the laws of New York applicable to contracts made and wholly to be performed
within the State of New York and shall be binding upon the successors and
assigns of each party hereto.  The Holder and the Company hereby mutually waive
trial by jury and consent to exclusive jurisdiction and venue in the courts of
the State of New York.  This Agreement may be executed in counterparts, and the
facsimile transmission of an executed counterpart to this Agreement shall be
effective as an original.




 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.




Dated: 11/9/2015


 

   


   HYDROCARB ENERGY CORPORATION


By: /s/ Kent Watts                    


Title: CEO                                  
               

 
 
 
 
8

--------------------------------------------------------------------------------

 
EXHIBIT A




NOTICE OF CONVERSION


 (To be Executed by the Registered Holder in order to Convert the Note)


The undersigned hereby irrevocably elects to convert $___________ of the above
Note into _________ Shares of Common Stock of Hydrocarb Energy
Corporation  (“Shares”) according to the conditions set forth in such Note, as
of the date written below.


If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.


Date of
Conversion:_________________________________________________________________                                                                                                                                
Applicable Conversion
Price: __________________________________________________________                                                                                                                               
Signature: ________________________________________________________________________                                                                                                                               
[Print Name of Holder and Title of Signer]
Address: __________________________________________________________________________                                                                                                                    
_________________________________________________________________________________


SSN or EIN:___________________________________________________ 
Shares are to be registered in the following
name:____________________________________________


Name:_____________________________________________________________________________                                                                                                                                
Address:___________________________________________________________________________                                                                                                                     
Tel:___________________________________________                                                                
Fax:___________________________________________                                                                
SSN or
EIN:_____________________________________                                                                           


Shares are to be sent or delivered to the following account:


Account
Name: _______________________________________________________________________                                                                                                                               
Address:_____________________________________________________________________________                                                                                                                     




 
9

--------------------------------------------------------------------------------

 